Citation Nr: 0825432	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-27 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for post traumatic stress 
disorder from March 31, 2005?


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from December 1973 to April 
1974, and September 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decisions of 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which granted service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 30 percent evaluation effective from March 31, 
2005.

Subsequently, by rating action in July 2006 the evaluation 
assigned for post traumatic stress disorder was increased to 
50 percent, effective from March 31, 2005.

The United States Court of Appeals for Veterans Claims has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings") 
and dissatisfaction with determinations on later-filed claims 
for increased ratings. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999). Inasmuch as the issue of what 
evaluation is warranted for post traumatic stress disorder 
was essentially placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.

The record raises the issue of entitlement to an increased 
rating for a left knee disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 

FINDING OF FACT

Since March 31, 2005 the veteran's post traumatic stress 
disorder has been manifested by occupational and social 
impairment with deficiencies in most areas, but not by total 
occupational and social impairment.


CONCLUSION OF LAW

Since March 31, 2005, the veteran has met the criteria for a 
70 percent rating for post traumatic stress disorder, but not 
higher.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated. Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard. 

The Board further finds that VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
The claimant was provided the opportunity to present 
pertinent evidence. In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes (Codes). 38 C.F.R. § 4.27. In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim. 
Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is warranted for post traumatic stress disorder where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a global assessment of functioning 
score of between 21 to 30 are indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. A global assessment of 
functioning score of between 31 to 40 reflect some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A global assessment of functioning 
score of between 41 and 50 reflects the presence of "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friend, 
unable to keep a job)" and/or "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; . . .)." A global assessment of 
functioning score of between 51 and 60 indicates that the 
veteran has "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)."  A 
global assessment of functioning score scores ranging between 
61 to 70 reflect "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."

Background

In April 2005 the Vet Center referred the veteran to Muthiah 
K. Sabanayagam, M.D., for a post traumatic stress disorder 
evaluation.  It was noted that the veteran had been going to 
the Vet Center more frequently with various complaints.  He 
reported nightmares of mortars and grenades destroying 
buildings and barracks.  The veteran reported no prior 
psychiatric history, and no family history of mental 
disorders.  He was employed full time, married and had three 
adult children. He reported that he did not abuse any 
substances.  

The veteran stated that he had been stationed in Saudi Arabia 
in 1990. One night he was ordered to set up light sets for a 
barracks that had been hit.  He stated that the whole 
barracks had been attacked and 27 soldiers died.  There were 
bodies everywhere in bits and pieces.  He was shivering and 
trembling while setting up the lights.  He came back in tears 
and had not been able to forget the incident. He reported 
suicidal thoughts for many years but never attempted to harm 
himself.  He had no homicidal ideations.

On mental status examination, the veteran presented as clean 
with no abnormal involuntary movements.  He was cooperative 
and tried to provide information but had great difficulty 
explaining his symptoms.  He reportedly was irritable and did 
not want to be around other people.  Speech was fairly good.  
Thought process was somewhat slow and appeared concrete.  He 
understood the need for help but was not able to explain his 
symptoms.  The examiner noted that he was in severe distress 
from sleep disturbance, dreams, nightmares, irritability, 
some emotional numbing, and social isolation.  There was no 
evidence of suicidal or homicidal ideation.  The diagnosis 
was severe post traumatic stress disorder.  A global 
assessment of functioning score of 28 was assigned.  The 
veteran was advised to go to the VA hospital for further 
evaluation of his post traumatic stress disorder.

An August 2005 VA fee based examination notes the veteran 
served in a supply unit during the Gulf War and helped out 
after a Scud missile killed at least 28 soldiers.  He placed 
soldiers in body bags, and reported recurrent memories 
concerning that event.  . He also saw bodies alongside the 
roads and constant oil well fires.  He felt in grave danger 
during the entire time he served in the Persian Gulf.  The 
veteran denied a history of alcohol or drug abuse, and he was 
not suicidal or homicidal.  The veteran did report difficulty 
sleeping, war related dreams, irritability, daily intrusive 
memories, and difficulty controlling his anger.  The examiner 
opined that the veteran met the criteria for PTSD based on 
his reported stressors.  The diagnosis was post traumatic 
stress disorder and a global assessment of functioning score 
of 35 was assigned.    

In a November 2005 letter from Dr. Sabanayagam, he noted that 
the veteran was still under his care for severe chronic PTSD.  
He was medicated with Geodon and Seroquel.  The examiner 
noted the veteran had significant problems at work which 
needed to be considered in his service connection claim.

An August 2006 psychiatric evaluation from Dr. Sabanayagam, 
noted that since his initial evaluation of the veteran in 
April 2005, he had seen him seven additional times.  The 
veteran was having increased problems at work. He has had 
several supervisory conferences and did not get long well 
with coworkers.  He was sullen and presented with a flattened 
affect.  His voice was more monotonous, and he did not make 
progressive productive conversation.  He was impatient, and 
experiencing increased symptoms of anxiety bordering on panic 
at times.  His sleep problems continued as did his 
nightmares.  His memory was gradually deteriorating.  His 
judgment was impaired and his memory was fading. The 
diagnoses were severe post traumatic stress disorder; and 
severe mixed bipolar disorder with psychotic features.  A GAF 
of 28 was assigned.  His prognosis was noted to be extremely 
poor.  He showed very minimal improvement with treatment.

In contrast, an August 2006 VA Medical Center  clinical 
evaluation noted that the veteran was being seen by Dr. 
Sabanayagam and wished to receive medication through VA.  He 
reported that he currently was a non drinker and non smoker. 
He indicated that 20 years ago he had an 8 year history of 
alcohol abuse and drank a 5th of alcohol a day.  He also 
abused marihuana.  The veteran had been married for 35 years, 
was currently employed, and owned his own home.  He endorsed 
cognitive function deficits of poor concentration and 
forgetfulness.  He also described frequent nervousness and 
anxiety.  

Mental status examination revealed that the veteran was neat, 
appropriately dressed, and had good hygiene.  No abnormal 
psychomotor movements were noted.  His speech was normal, but 
his mood was anxious and irritable.  His affect was congruent 
to mood.  He denied suicidal or homicidal ideations or 
intentions, as well as visual and auditory hallucinations.  
He was alert and oriented.  Insight and judgment were good.  
The diagnosis was chronic post traumatic stress disorder. A 
global assessment of functioning score of 55 was assigned.

A September 2006 VA Medical Center clinical evaluation was 
similar and a global assessment of functioning score of 55 
was again assigned.

A December 2006 VA Medical Center clinical evaluation noted 
that the veteran was neatly and appropriately dressed with 
adequate hygiene. Eye contact was good. He still had 
nightmares and flashbacks of the Gulf War.  He reported being 
hypervigilant, but he was not depressed.  He denied suicidal 
or homicidal ideations or intentions, and visual and auditory 
hallucinations.  His insight and judgment were fair.  The 
diagnosis was chronic post traumatic stress disorder.  A 
global assessment of functioning score of 60 was assigned.

A November 2007 VA fee based examination report noted 
complaints of difficulty sleeping, a positive startle 
reaction, hypervigilence, and being very suspicious.  He 
reportedly was very short tempered, and he isolated himself 
at work.  He described feeling anxious on a daily basis, and 
having occasional panic attacks.  Mental status examination 
revealed that he was alert and oriented, and that his 
appearance and hygiene were good. His behavior was 
appropriate.  Affect and mood were anxious.  Speech was 
normal.  He denied suicidal or homicidal ideations or 
intentions.  He denied visual and auditory hallucinations or 
obsessive rituals.  His memory and judgment were intact.  The 
diagnosis was chronic post traumatic stress disorder.  A 
global assessment of functioning score of 35 was assigned.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, to include his written contentions, medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that after resolving 
reasonable doubt in the veteran's favor that the evidence 
warrants the assignment of a 70 percent rating since March 
31, 2005, but the evidence also preponderates against the 
assignment of a total rating at any time during the appellate 
term.  In this respect, the Board notes that while many of 
the specific symptoms listed in the criteria for a 70 percent 
rating have not been identified in this case, the United 
States Court of Appeals for Veterans Claims has held that the 
specified factors listed for each incremental rating are 
examples, rather than requirements for the rating, and that 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment must be considered.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Here, the 
veteran regularly presented with low global assessment of 
functioning scores.  Further, he consistently reports 
problems with sleeping, hypervigilence, occasional panic 
attacks, and difficulty in conversation.  At times the 
veteran has reported suicidal ideation.  Finally, post 
traumatic stress disorder has been found to be responsible 
for cognitive deficits, nervousness, anxiety, and poor 
concentration.  Hence, while global assessment of functioning 
scores of 55 and 60 were at times reported during the 
appellate term, on balance, the evidence is in equipoise as 
to the assignment of a 70 percent rating since March 31, 
2005.

The evidence, however, preponderates against finding that the 
veteran's post traumatic stress disorder warranted a 100 
percent rating at any time during the appellate term.  In 
this respect the veteran worked throughout the term, and 
there are no signs that his post traumatic stress disorder 
was at any time manifested by a gross impairment in thought 
processes or communication.  Likewise there are no signs of 
persistent delusions or hallucinations, grossly inappropriate 
behavior, he is not disoriented, and he is not in persistent 
danger of hurting self or others.  Hence, a 100 percent 
rating for post traumatic stress disorder is not in order for 
any period of the appellate term.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

A 70 percent evaluation for post traumatic stress disorder 
since March 31, 2005 is granted subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


